Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 18 July 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                  
                     dear general
                     camp july 18, 1781
                  
                  your excellency Knows very well that it is an old precept to offer the tytles of all earthly goods to the ministers of god.  I think in my opinion that the true ministers of god are those who at the risk of their life employ their virtues and abilities to promote the happiness of mankind which consists for the greatest part in freedom and liberty.  accordingly I believe that I am bound in duty to present your excellency with one of ten barrels of claret that I have just received.  if you was, dear general, unkind enough not to accept of it, I should be apt to think that you want to prevent the blessings of heaven to fall upon me, or, as I was saying yesterday that you are an ennemy to french produce, and have a little of the tory in your composition.  whatsoever by the high opinion that I entertain of your excellency I wish to judge by that criterion and to guess by it of your dispositions for the french troops and for myself.  I have the honour to be with all respect and attachment Dear general your most humble and obedient servant
                  
                     le ch. de chastellux
                  
               